134-/5
                                  ELECTRONIC RECORD




COA #      07-13-00332-CR                          OFFENSE:        22.02


           Phillip Leo Torres, Jr. v. The State
STYLE:     ofTexas                                 COUNTY:         Hall

COA DISPOSITION:        AFFIRMED                   TRIAL COURT:    100th District Court


DATE: 12/15/2014                    Publish: NO    TC CASE #:      3616




                         IN THE COURT OF CRIMINAL APPEALS


         Phillip Leo Torres, Jr. v. The State of
STYLE:   Texas                                          CCA #:            13""* IS
         PRO SE                        Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN (:CAIS:                     DATE:

         T?^#<d>                                       JUDGE:

DATE: Oi^/^OJX                                         SIGNED:                            PC:

JUDGE:    ffa U^U^H^-                                   PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                               ELECTRONIC RECORD